PER CURIAM.
The appeal from the circuit court’s judgment and sentence on one count of possession of cocaine is dismissed. Section 924-06(3), Florida Statutes (1981); Florida Rule of Appellate Procedure 9.140(b); Robinson v. State, 373 So.2d 898 (Fla.1979); Cassiani v. State, 384 So.2d 47 (Fla. 1st DCA 1980) and Hall v. State, 397 So.2d 1041 (Fla. 5th DCA 1981).
The appeal from the circuit court’s order revoking probation is affirmed. State v. Profera, 239 So.2d 867 (Fla. 4th DCA 1967).
ANSTEAD, DELL and WALDEN, JJ., concur.